Citation Nr: 0720025	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04-41 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lumbar spine injury.

2.  Entitlement to service connection for a gastrointestinal 
disability, described as stomach ulcers.

3.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The veteran had active service from June 1977 to February 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
residuals of a lumbar spine injury and stomach ulcers and 
granted service connection for bilateral hearing loss 
evaluated as 0 percent (noncompensable) disabling effective 
November 27, 2002.

In May 2005, the veteran and his wife testified during a 
hearing before the undersigned at the RO. 

In August 2006, the Board remanded this matter for additional 
development.  The requested development has been accomplished 
insofar as possible.  


FINDINGS OF FACT

1.  Any current low back disorder is unrelated to the 
veteran's period of service.  

2.  Any current gastrointestinal disability is unrelated to 
the veteran's period of service.  

3.  The veteran has been shown to have no worse than Level I 
hearing in either ear at any time since the effective date of 
service connection.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by the 
veteran's period of active military service, nor may 
arthritis be presumed to have been incurred during his period 
of active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

2.  A gastrointestinal disability was not incurred in or 
aggravated by the veteran's period of active military 
service, nor may peptic ulcers be presumed to have been 
incurred during his period of active service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  The criteria for an increased (compensable) rating for 
bilateral hearing loss disability have not been met at any 
time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.85, 
4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a);38 C.F.R. § 3.159(b)(1).  

February 2003, June 2003, and August 2006 VCAA letters 
informed the veteran of the information and evidence 
necessary to substantiate the claims for service connection.  
The VCAA letters also told him what types of evidence VA 
would undertake to obtain and what evidence he was 
responsible for obtaining.

The August 2006 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.  It also provided him with notice regarding 
degree of disability or effective dates.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran was provided with the first three notice elements 
in the February and June 2003 letters and his veteran status 
is not in dispute.  He was provided with notice regarding 
degree of disability or effective dates in the August 2006 
letters.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial rating but the deficiency with regard to the notice 
was remedied by readjudication of the claim after provision 
of the notice.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).   

There has been compliance with the duty to assist the 
veteran.  All available service medical, VA, and private 
treatment records have been obtained.  The record contains 
reports of back surgery in 1986, 1987 or 1988.  Records of 
such surgery are not contained in the claims folder.  The 
veteran has not submitted releases to obtain these records or 
otherwise requested VA's assistance in obtaining them.  VA is 
only obligated to seek records that are adequately identified 
by the veteran and for which he submits necessary releases.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1)(i).  The 
veteran has not identified any other treatment records that 
are available.  VA is only obligated to seek records that the 
veteran authorizes it to obtain.  38 U.S.C.A. § 5103A(b)(1).  

The veteran has been afforded necessary VA examinations.  38 
U.S.C.A. § 5103A(d) (West 2002).  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.

Service Connection

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 2007); see 
Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Chronic diseases, such as arthritis and peptic ulcer disease, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Back

The veteran's service medical records reveal no complaints or 
findings of a back disorder in service.  At the time of his 
January 1979 service separation examination, normal findings 
were reported for spine and upper and lower extremities.  
There were no complaints or findings of back problems in the 
"notes" and "summary of defects and diagnoses" sections of 
the examination.  On his January 1979 report of medical 
history, the veteran checked the "no" boxes when asked if 
he had or had ever had recurrent back pain; arthritis, 
rheumatism, or bursitis; or bone, joint, or other deformity.  

The medical evidence of record does not reveal any complaints 
or findings of back pain or residuals of a back injury in the 
years immediately following service.  

In his November 2002 application for compensation, the 
veteran reported first receiving medical treatment for a back 
disorder in 1986.  

On VA outpatient treatment in November 2002, the veteran 
reported a back injury in 1987 with subsequent back surgery.  
June 2003, it was reported that the veteran had a history of 
back pain since 1986.

At the time of an August 2003 VA examination, the veteran 
stated that he strained his back multiple times while loading 
artillery rounds in the service.  He noted having multiple 
injuries but stated he was only seen by a medic and 
apparently received no treatment.

The veteran complained of constant low back pain with 
radiation to his legs.  He took prescription medication with 
little relief.  He had increased pain with all activities and 
weather changes.  He was employed as a pastor and had lost 
approximately six weeks of time in the past six months.  The 
veteran reported having undergone back surgery on two 
separate occasions in the 1980's.  

Physical examination revealed a well-healed nontender 7 cm. 
vertical midline scar.  The veteran had tenderness to 
palpation with L4 through S1 level.  Forward flexion was to 
60 degrees, backward extension was to 10 degrees, lateral 
flexion was to 20 degrees, and rotation was to 30 degrees.  
Strength was intact and sensation was diminished to cotton 
wisp over the lateral lower leg.  Deep tendon reflexes were 
absent.  The veteran ambulated with a slight limp.  He had a 
positive straight leg raise bilaterally at 45 degrees. There 
was a negative Babinski.  The diagnosis was residuals of a 
lumbar spine injury, postoperative times 2, with degenerative 
changes, was rendered.  

Treatment records obtained in conjunction with the veteran's 
claim reveal continuous complaints of low back pain since 
1995, with notations that the veteran underwent back 
surgeries in 1986 and 1987.  

In a letter received in June 2004, T. L., indicated that he 
had served with the veteran at Ft. Benning.  He stated that 
during this time, he remembered witnessing the veteran 
injuring his back and neck during a fire mission that took 
place on an extraordinarily long bivouac where they had an 
unusually large fire mission in that they fired a very large 
amount of shells.  He noted that it was a very rushed mission 
in that they had to fire a lot of shells.  It was during this 
mission that the veteran rose up and hit his head on the 
barrel of a cannon.  He immediately complained of back pain 
afterwards but because they were on maneuvers he was denied 
the privilege of going to the medic.  J. L. stated that the 
veteran could be observed rubbing his back, which distracted 
him and caused him to walk right into the barrel of a cannon, 
thereby injuring his neck as well.  

In a letter dated in May 2004, the veteran's wife indicated 
that she was engaged to the veteran when he served in the 
Army.  She noted that when he was on leave, he complained 
about hurting his back and neck.  She noted that he had told 
her that he had worked on a very long mission and that this 
was the root of his back and neck problems.  She also stated 
that he had told her the story of hitting his head on cannon, 
which caused a relapse of his neck and back pain.  He 
indicated that since they were in the field for so long he 
was not able to go to the doctor to get care.  She added that 
once he returned from his mission he still had pain but his 
superiors told him that since he was able to tolerate it he 
should "tough it out."  

At his May 2005 hearing, the veteran reported that he had 
spoken to the Chief of Neurology about his back disorder.  
The veteran's wife stated that essentially what the veteran 
had written down was what he had been told by the doctor.  
She said that she was with the veteran when the doctor had 
the conversation with him.  

The veteran testified that he was involved with a fire 
mission that lasted multiple days.  He stated that he was 
lifting mortars that weighed about ninety pounds and that he 
was about 140 or 150 pounds.  He lifted a lot of the shells 
and his back hurt.  The veteran also reported hitting his 
head on the barrel of the cannon and hurting his neck.  He 
noted that he lifted shells on and off continuously for three 
days.  It was round the clock for 72 hours.  The veteran 
noted that when he got back he wanted to go on sick call but 
he had to clean up.  He stated that the sergeant did not want 
anyone to go on sick call because it made him look bad.  He 
noted that he was only 17 or 18 at the time and that he now 
regretted not having sought immediate attention.  

The veteran testified that his back disability had become 
worse with age.  He stated that back in the early 1980's he 
saw a physician who told him he would always have trouble 
with his back.  He noted that he had told his sergeant about 
the injury and mentioned it to the physician at his 
separation physical.  The veteran indicated that he had 
mentioned it to the medic and was told to rest and take 
Tylenol or aspirin.  He noted that the surgeons who had 
performed the surgery stated that he must have had some 
trauma to his back when he was younger.  The veteran's wife 
testified that the veteran mentioned his back problems when 
he came out of service.  The veteran testified that he had 
his initial back surgery in 1987 and a follow-up surgery in 
1988, both laminectomies.  

At the hearing, the veteran submitted a letter in which he 
reported a conversation that he had had with a physician who 
was Chief of Neurology.  While being treated by the 
neurologist's assistant, also a physician, he stated that he 
had served in the artillery unit.  The physician responded 
that the veteran's back condition was as a result of his 
service as a cannon crewman.  He indicated that the physician 
stated that it was more likely than not that the veteran's 
condition was a result of his service in the military.  

The veteran further wrote that he returned to the Neurology 
clinic five weeks later and verbally solicited the opinion of 
the Chief of Neurology as to whether he agreed with the other 
physician.  He stated that the Chief of Neurology agreed that 
it was more likely than not that the veteran's current back 
and neck condition were the result of his service in the 
military.  He noted that the Chief said that he could not put 
this opinion in writing without a couple of months notice due 
to the extensive process involved.  

In August 2006, the Board remanded this matter for further 
development, to include a VA examination.  

In September 2006, the veteran was afforded the requested 
examination.  At the examination, the veteran stated that he 
suffered an acute lumbar strain in 1978 while loading 
ammunition during.  He indicated that he initially did not 
see a medic but received a diagnosis two weeks later of a 
pulled muscle of the back.  He continued to have symptoms 
following military discharge but noted progressive symptoms 
over time.  The veteran stated that in the late 1980's he had 
a coughing episode with acute back pain.  He underwent 
laminectomies in 1986 and 1987, which temporarily helped.  He 
complained of chronic lower back pain for the past five 
years.  

The examiner performed a comprehensive examination of the 
veteran, which resulted in a diagnosis of degenerative disc 
disease/degenerative joint disease, lumbar spine, 
postoperative laminectomy.  The examiner noted that he had 
reviewed the claims folder in its entirety.  He found no 
evidence in the veteran's claims folder of a lumbar spine 
condition while he was on active duty.  

He observed that the veteran had reported straining his 
lumbar spine while loading shells in the military.  He also 
noted that he had reviewed notes from outside civilians.  The 
examiner observed that medical records revealed that the 
veteran had a back injury while at work in the late 1980's.  
He stated that it was his opinion that the veteran's present 
lumbar spine condition could not be related to his active 
tour of duty as he had found no evidence of a back injury 
while on active duty.  He further noted that the evidence 
suggested that at the time of his exit examination in 1979 
the veteran was without back related complaints and that a 
cursory spine examination appeared normal.  

He further observed that the next entry suggested back-
related complaints in the mid 1990's with subsequent VA notes 
suggesting injury to the lumbar spine in 1987.  The VA 
examiner stated that he could not relate the veteran's 
current back condition to his active tour of duty as evidence 
suggested that he had no back related complaints or chronic 
back condition at the time of his exit examination.  He 
further observed that the treatment notes suggested a back 
injury in the late 1980's, which may have accounted for his 
present back related complaints.  

The veteran's reports of a lumbar strain in service are 
consistent with the circumstances of his service as he claims 
to have been a cannon crewman and his reports are consistent 
with the statement received from his fellow soldier.  
Accordingly, the element of an in-service injury is 
satisfied.

Analysis

The first requirement for the grant of service connection, a 
current disability, is met as the VA examinations and 
treatment records all show a current back disability.  

The veteran and his lay witnesses are also competent to 
report the back injury and his symptoms during service.  
While the service medical records do not document this 
history, the Board resolves reasonable doubt in the veteran's 
favor and finds that an in-service injury has been 
demonstrated.

There is, however, not competent evidence of a nexus between 
the in-service back injury and his current back disorders.  

The veteran, as a lay person, is not competent to provide 
opinions on medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  Likewise, the veteran's fellow 
soldier and his wife are not competent to provide an opinion 
as to medical causation.  They would, therefore, not be 
competent to say that the current degenerative disc and joint 
disease resulted from the injury in service.

While the veteran has submitted a statement wherein he 
reported what he was told by two separate physicians; a lay 
person's statement of what a physician told him constitutes 
medical hearsay and would not of itself be competent medical 
evidence because "filtered as it was through a layman's 
sensibilities, it is too attenuated and inherently unreliable 
to constitute "medical' evidence."  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  Ordinarily, VA has a duty to advise 
a claimant to obtain statements from physicians who 
reportedly provided competent opinions.  Id.  The veteran's 
testimony, however, shows that he understood the need to get 
these opinions in writing.  Furthermore, as related by the 
veteran, these opinions did not take into account the reports 
of a back injury in the 1980s with pain beginning only after 
that injury.  An assessment based on an inacurate history is 
of no probative value.  See Boggs v. West, 11 Vet. App. 334, 
345 (1998); see also Kightly v. Brown, 6 Vet.App. 200, 205-06 
(1994); Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993).

The September 2006 VA examiner, following a comprehensive 
examination of the veteran, a thorough review of the claims 
folder, and consideration of an accurate history including 
the veteran's statements, concluded that the veteran's 
present lumbar spine condition could not be related to his 
active tour of duty.  There is no competent medical opinion 
to the contrary.

The veteran's recent statements and testimony do report a 
continuity of symptomatology since service.  These recent 
statements must be weighed against his earlier statements 
that the disability developed following an injury in the mid 
to late 1980's; against the service separation examination 
which was negative for a back disability or complaints, and 
against the fact that the veteran did not seek treatment for 
a number of years after service.  The Board finds the 
contemporaneous record and the earlier statements to be more 
probative than statements made in conjunction with the 
pursuit of benefits.  The veteran would not be competent to 
say that the continuity of symptomatology represented the 
current lumbosacral disc or joint disease; hence his report 
of continuity would not be sufficient to establish service 
connection under the alternate method outlined in Barr.  In 
any event, as just explained the weight of the evidence is 
against finding a continuity of symptomatology.

The veteran reportedly has a chronic disease, degenerative 
joint disease (arthritis), but this disease was not 
demonstrated for years after service.  Therefore, service 
connection cannot be granted on a presumptive basis.

The preponderance of the evidence is against the claim, 
reasonable doubt does not arise and it is denied.  
38 U.S.C.A. § 5107(b).

Gastrointestinal Disability

Service medical records show that on April 17, 1978, the 
veteran was seen with complaints of stomach pain that could 
be related to an ulcer.  A diagnosis of acid indigestion was 
rendered.  On April 20, 1978, the veteran was noted to have 
had a stomach ache for three weeks without diarrhea or 
vomiting.  He was found to be eating regularly.  A diagnosis 
of possible indigestion was rendered.  

In June 1978, the veteran was seen with complaints of a 
stomach ache.  He was noted to have had diarrhea for three 
days.  A diagnosis of diarrhea was rendered.  

At the time of the veteran's January 1979 service separation 
examination, normal findings were reported for the abdomen 
and viscera.  There were no notations in the notes section or 
the summary of defects and diagnoses section of the 
examination relating to any complaints or findings of stomach 
trouble.

On his January 1979 report of medical history for separation 
from service, the veteran checked the "no" boxes when asked 
if he had or had ever had frequent indigestion; stomach, 
liver, or intestinal trouble; or gall bladder or gall stones.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that he was seen with complaints of diarrhea and 
abdominal pains and irritable bowel syndrome in 2003 and 
2004.  

In his May 2004 statement, J. L. indicated that he remembered 
the veteran having continuous stomach trouble while in 
service.  In her May 2004 letter, the veteran's wife 
indicated that the veteran had reported having stomach 
troubles while he was on leave during his period of active 
service.  

At his May 2005 hearing, the veteran reported that he did a 
lot of funeral details as he was the honor guard for a six 
month period.  The veteran stated that he began to have a lot 
of stomach trouble when he came back from Alabama.  He 
testified that he was given Gaviscon in service and told to 
drink milk and to try other diets.  The veteran indicated 
that they ate whatever was available when they were doing 
funeral duty.  The veteran noted that he had been told that 
his ulcers had never healed.  He stated that he was still 
having stomach trouble.  The veteran reported that he would 
have stomach troubles when he became nervous.  

In accordance with the Board's remand, the veteran was 
afforded a VA examination in September 2006.  At the time of 
the examination, the veteran reported having isolated 
incidents of acid indigestion and diarrhea in 1978 while 
stationed in Fort Benning.  No workup was done and he was 
told that he had an ulcer.  The condition was treated with 
antacids which usually resolved the symptoms.  He stated that 
he continued having symptoms following discharge.  He was 
noted to have undergone an evaluation by a gastrointestinal 
(GI) specialist in 2003-04 at which time an 
esophagogastroduodenoscopy (EGD) was normal, and a 
colonoscopy revealed evidence of diverticulosis.  The veteran 
was diagnosed as having irritable bowel syndrome, 
diverticulosis, and gastroesophageal reflux disease.  There 
was reportedly no evidence of peptic ulcer disease at that 
time.  

The veteran complained of midepigastric burning and reflux 
which resolved over a 20 minute period with dicyclomine.  He 
took Prilosec daily for the reflux which helped.  The 
symptoms tended to come out with stress and certain foods.  
He noted alternating bouts of constipation and diarrhea 
usually averaging two weeks out of the month.  The other two 
weeks were normal.  He described upper abdominal discomfort 
with altered bowel movements.  

The examiner noted that the claims folder was reviewed in its 
entirety.  He was found to have acid indigestion in 1978 that 
was treated with antacids.  He had had diarrhea on two 
separate occasions in June 1978.  The examiner noted that the 
veteran had a normal abdominal examination at the time of his 
service separation examination, without any GI complaints.  
He further observed that GI complaints were initially noted 
in 2003.  The examiner diagnosed gastroesophageal reflux 
disease.  

The examiner opined that the current gastrointestinal 
diagnoses "were not a result of his active tour of duty."  
The examiner explained that the veteran complained of vague 
isolated episodes of symptomatology to the gastrointestinal 
tract which resolved itself based upon the exit examination 
in 1979, at which time he was without GI related complaints.  
He further noted that the treatment records revealed GI 
complaints in 2003.  He also observed that the veteran had an 
EGD which failed to reveal any evidence of peptic ulcer 
disease.  

Analysis

The veteran was seen with complaints of stomach problems 
suspected as representing ulcers in service.  Accordingly, 
the element of an in-service event is satisfied.

The requirement for a current disability is also satisfied by 
the diagnosis of gastroesophageal reflux disorder at the time 
of his September 2006 VA examination.  

There is, however, no competent evidence of a nexus between 
the in-service gastrointestinal problems and his currently 
diagnosed irritable bowel syndrome.  

As noted above, the veteran, as a lay person, is not 
competent to provide opinions on medical causation.  See 
Grottveit.  Likewise, the veteran's fellow soldier and his 
wife are not competent to provide an opinion as to medical 
causation.  

The September 2006 VA examiner, following a comprehensive 
examination of the veteran and a thorough review of the 
claims folder, stated that it was his opinion that the 
veteran's current gastrointestinal diagnoses were not a 
result of his active tour of duty.  There is no competent 
medical opinion to the contrary.

The veteran has reported episodes of gastrointestinal 
symptomatology over the years, but the episodes in service 
reportedly resolved with treatment, and such a disability was 
not shown on the examination for service separation.  He has 
not reported continuing symptoms, and hence, a continuity of 
symptomatology has been shown.  Assuming arguendo that the 
veteran's statements could be read as reporting such 
continuity, he would not be competent to say that these 
symptoms represented the currently diagnosed gastrointestinal 
disabilities.  The only competent opinion is to the effect 
that the current gastrointestinal diseases could not be 
linked to the symptomatology reported in service.  
Accordingly, service connection could not be established for 
a gastrointestinal disease under the alternative method 
outlined in Barr.

Although ulcers were suspected during service, they have not 
been confirmed since service.  Because the evidence does not 
demonstrate current ulcers, service connection would not be 
warranted on a presumptive basis.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Absent competent evidence of a nexus to service, the 
preponderance of the evidence is against the claim and it is 
denied.  38 U.S.C.A. § 5107(b).

Hearing Loss

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing. Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86. 38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b).

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The veteran was afforded a VA audiological examination in 
August 2003.  At the time of the examination, the veteran 
reported military noise exposure.

Audiological evaluation revealed pure tone thresholds, in 
decibels, as follows: right ear 25, 20, 35, and 70, and left 
ear 20, 20, 70, and 80, at 1000, 2000, 3000, and 4000 Hertz, 
respectively.

The puretone threshold average was 38 in the right ear and 48 
in the left ear.  Speech audiometry testing revealed speech 
recognition ability of 94 percent in the right ear and of 94 
percent in the left ear.

The examiner indicated that the veteran had hearing within 
normal limits through 2000 Hertz, with a mild sloping to 
severe high frequency sensorineural hearing loss 3000-8000 
Hertz for the right ear and hearing within normal limits 
through 2000 Hertz then sloping to a severe high frequency 
sensorineural hearing loss 3000-8000 Hertz for the left ear.  

At his May 2005 hearing, the veteran testified that his 
hearing loss had become worse since his last VA examination.

The veteran was afforded an additional VA examination in 
September 2006.  At that time, he reported that his hearing 
loss persisted.  

Audiological evaluation revealed pure tone thresholds, in 
decibels, as follows: right ear 20, 20, 40, and 75, and left 
ear 25, 25, 75, and 80, at 1000, 2000, 3000, and 4000 Hertz, 
respectively.

The puretone threshold average was 39 in the right ear and 51 
in the left ear.  Speech audiometry testing revealed speech 
recognition ability of 94 percent in the right ear and of 94 
percent in the left ear.

The examiner indicated that the veteran had hearing within 
normal limits through 2000 Hertz, with mild sensorineural 
hearing loss at 3000 Hertz, sloping to severe sensorineural 
hearing loss 4000-8000 Hertz for the right ear and hearing 
within normal limits through 2000 Hertz then sloping to a 
severe to a profound sensorineural hearing loss 3000-8000 
Hertz for the left ear. 

Analysis

The results of the August 2003 VA audiological examination 
translate to level I hearing in each ear.  38 C.F.R. § 4.85, 
Table VI.  Under Table VII, Diagnostic Code 6100, this 
equates to noncompensable hearing loss.

The results of the August 2006 VA examination, also translate 
to level I hearing in each ear.  38 C.F.R. § 4.85, Table VI, 
and a noncompensable rating under Table VII, Diagnostic Code 
6100.

Table VIa is not for application as an exceptional patterns 
of hearing loss was not shown.  The veteran's puretone 
threshold was not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz), nor 
was the puretone threshold 30 or lower at 1000 Hertz and 70 
or more at 2000 Hertz.  38 C.F.R. § 4.86.

The veteran's representative has argued that because these 
examinations were presumably conducted in a soundproof room, 
they did not show the effects of the hearing loss on the 
ordinary activities of daily life as required by 38 C.F.R. 
§§ 4.1, 4.10 (2006).  The representative has not cited any 
authority for the proposition that testing in a soundproof 
room yields results that are not reflective of the impact of 
the disability on daily life.  As a lay person, the 
representative does not appear to have the expertise to 
render this opinion.

On the other hand, VA has relied on the expertise of the 
American National Standards Institute (ANSI) in determining 
that testing should be conducted in soundproof rooms.  C&P 
Service Clinicians Guide, § 5.7(c) citing ANSI Maximum 
Permissible Ambient Noise Levels for Audiometric Test Rooms 
(ANSI S3.1-1991).  Given that the expert opinion is that the 
best practice has been determined to be testing in a 
soundproof room, the Board does not find a basis for 
discrediting the results of the VA examinations.


The Board acknowledges the arguments put forth by the veteran 
regarding the impact of his service-connected hearing loss 
and VA's obligation to resolve all reasonable doubt in the 
veteran's favor.  As noted, because assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.  Applying the 
audiological test results most favorable to the veteran to 
the regulatory criteria, the Board is compelled to conclude 
that the preponderance of the evidence is against entitlement 
to a compensable rating during any period since the effective 
date of service connection, and there is no reasonable doubt 
to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21 (2006).

Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The representative has argued for a 
compensable rating on this basis.  The governing norm in such 
a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Neither the veteran nor his representative have pointed to 
exceptional factors that render application of the regular 
shedular criteria impractical.  The veteran has not reported 
marked interference with employment and there is no other 
evidence that his hearing loss causes such interference.  The 
hearing loss has not resulted in any periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met during any period since the 
effective date of service connection.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Service connection for residuals of a lumbar spine injury is 
denied.  

Service connection for stomach ulcers is denied.  

An initial compensable disability rating for bilateral 
hearing loss is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


